Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 2/23/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0000851 to Lam Harn et al (hereinafter Lam Harn).
Lam Harn discloses (Claim 1). A drawer pull-out guide, comprising (such as shown in Figs. 6-9f): a first guide rail 120 and at least one second guide rail 140 displaceably supported relative to one another; and at least one running carriage 40a being displaceably arranged between the first guide rail 120 and the at least one second guide rail 140, wherein: the at least one running carriage 40a includes at least four Claim 2). The drawer pull-out guide according to claim 1, wherein the at least four rolling bodies 41-43- in a view onto a plane extending perpendicular to a longitudinal direction of the first guide rail and the at least one second guide rail - are arranged so as to be laterally offset to one another; (Claim 3). The drawer pull-out guide according to claim 1, wherein a first rolling body 41 of the at least four rolling bodies - in a view onto a plane extending perpendicular to a longitudinal direction of the first guide rail and the at least one second guide rail is at a lowest position relative to a second rolling body of the at least for rolling bodies and to a third rolling body of the at least for rolling bodies, and the second rolling body and the third rolling body are entirely arranged above the first rolling body; (Claim 4). The drawer pull-out guide according to claim 1, wherein at least two 42-43 of the at least four rolling bodies - in a view onto a plane extending perpendicular to a longitudinal direction of the first guide rail and the at least one second guide rail - are only partially arranged above one another; (Claim 5). The drawer pull-out guide according to claim 1, wherein the at least four rolling bodies are spaced from each other along a direction extending in a longitudinal direction of the first guide rail Claim 6). The drawer pull-out guide according to claim 1, wherein each of the at least four rolling bodies - in relation to the at least one running carriage - is arranged so as to be stationary in a longitudinal direction of the at least one running carriage; (Claim 7). The drawer pull-out guide according to claim 1, wherein axes of the at least four rolling bodies 41-43 are each arranged in the at least three running planes lying above one another; (Claim 10). The drawer pull-out guide according to claim 1, wherein a first rolling body of the at least four rolling bodies belongs to a first group of rolling bodies, a second rolling body of the at least four rolling bodies belongs to a second group of rolling bodies, and a third rolling body of the at least four rolling bodies belongs to a third group of rolling bodies, wherein each of the first group of rolling bodies, the second group of rolling bodies and the third group of rolling bodies has a plurality of rolling bodies arranged in a same running plane of the at least three running planes; (Claim 11). The drawer pull-out guide according to claim 1, further comprising a third guide rail 150 to be fixed to a drawer 10, wherein: the first guide rail 120 is to be fixed to a furniture carcass; and the at least one second guide rail 140 is displaceably supported between the first guide rail 120 and the third guide rail 150; (Claim 12). The drawer pull-out guide according to claim 1, wherein: the at least one second guide rail 140 has a side limb 143 and a transverse limb connected to the side limb 143 via a rabbet; and at least one of the at least four rolling bodies is configured to run along the transverse limb and at least another of the at least four rolling bodies is configured to run along the rabbet (Fig. 7); (Claim 13). The drawer pull-out guide according to claim 1, wherein the at least one running carriage 40a has three limbs aligned substantially horizontally in the mounted position of the drawer pull-out Claim 14). The drawer pull-out guide according to claim 13, wherein the three limbs are connected to one another by two connecting limbs aligned substantially vertically in the mounted position of the drawer pull-out guide (Fig. 9c); (Claim 15). The drawer pull-out guide according to claim 13, wherein one of the three limbs aligned substantially horizontally in the mounted position of the drawer pull-out guide extends substantially over an entire width of at least one of the first guide rail or the at least one second guide rail; (Claim 16). The drawer pull-out guide according to claim 13, wherein one of the three limbs (housing rolling bodies 41) aligned substantially horizontally in the mounted position of the drawer pull-out guide has a width which is substantially twice as wide as another of the three limbs; (Claim 17). The drawer pull-out guide according to claim 1, wherein the at least one running carriage 40a, in a cross-section, has a substantially U-shaped or a substantially C-shaped configuration; (Claim 18). The drawer pull-out guide according to claim 1, wherein the at least one running carriage 40a has a length, and a region in which the at least four rolling bodies are arranged, extends over only a part of the length of the at least one running carriage (lacks of rolling bodies in the middle portion of the carriage); (Claim 19). A drawer 10 comprising at least one drawer pull-out guide according to claim 1 for moving the drawer relative to a furniture carcass.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lam Harn in view of US 2016/0316911 to Berchtold.
Lam Harn discloses all the elements as discussed above except for the limitations in claims 8-9.
However, Berchtold teaches the idea of providing a drawer pull-out guide with first and second guide rails, at least one running carriage having at least four rolling bodies therein; wherein at least two of the at least four rolling bodies each have a different diameter, wherein one rolling body 19a of the at least for rolling bodies, that is arranged on a front-end of the at least one running carriage, has a diameter which is 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Berchtold, to modify Lam Harn by providing at least two of the at least four rolling bodies each have a different diameter, wherein one rolling body of the at least for rolling bodies, that is arranged on a front-end of the at least one running carriage, has a diameter which is less than a diameter of the other rolling bodies of the at least four rolling bodies in order for the weight forces with an extension rail extracted and being under load are distributed more evenly onto the rolling bodies having a different diameter.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments on page 12 that the prior art of record fails to teach or fairly suggest “in one of the at least three running planes, at least two of the at least four rolling bodies are arranged next to one another”, Lam Harn clearly discloses at least three running planes lying above one another, with each running plane comprises a plurality of rolling bodies 41-43 therein and arranged next to one another. Therefore, the examiner respectfully take the position that the claimed language fails to provide adequate structural limitations in order to distinguish from the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
February 27, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637